UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7781



TYRONE L. ROBERSON,

                                           Petitioner - Appellant,

          versus


WARDEN,  Evans   Correctional  Institution;
CHARLES M. CONDON, South Carolina Attorney
General,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Falcon B. Hawkins, Senior District
Judge. (CA-01-4090-8-11-B1)


Submitted:   February 4, 2003          Decided:     February 25, 2003


Before WILKINS, Chief Judge, and LUTTIG and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone L. Roberson, Appellant Pro Se. Derrick K. McFarland, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone L. Roberson appeals the district court’s order denying

his motion to amend the judgment filed August 27, 2002.    We have

reviewed the record and find no abuse of discretion.   Accordingly,

we affirm on the reasoning of the district court.   See Roberson v.

Warden, Evans Corr. Inst., No. CA-01-4090-8-11-B1 (D.S.C. Oct. 25,

2002).   We also deny Roberson’s motion to amend his notice of

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2